Case 1:18-cv-15590-NLH-KMW Document 41 Filed 01/13/21 Page 1 of 7 PageID: 798



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    ANDREW DUONG,
                                          No. 1:18-cv-15590-NLH-KMW
                    Plaintiff,

          v.
                                          OPINION
    BENIHANA NATIONAL CORPORATION
    and JOHN DOE(s),

                   Defendants.


APPEARANCES:

EVA CAROLINE ZELSON
GREGG L. ZEFF
ZEFF LAW FIRM
100 CENTURY PARKWAY
SUITE 305
MT. LAUREL, NJ 08054

      Attorneys for Plaintiff Andrew Duong.

SANDRA T. JIMENEZ
JEDD E. MENDELSON
LITTLER MENDELSON, P.C.
ONE NEWARK CENTER
1085 RAYMOND BLVD., 8TH FLOOR
NEWARK, NJ 07102

      Attorneys for Defendant Benihana National Corporation.

Hillman, District Judge,

      This matter comes before the Court in response to the

Court’s earlier Opinion granting summary judgment for the

Defendant and denying Plaintiff’s motion for an adverse

inference.     Presently pending before the Court is Plaintiff’s
Case 1:18-cv-15590-NLH-KMW Document 41 Filed 01/13/21 Page 2 of 7 PageID: 799



Motion for Reconsideration.       For the reasons expressed below,

Plaintiff’s motion will be denied.

                                BACKGROUND

      Plaintiff Andrew Duong was discharged from his employment

at Defendant Benihana National Corporation’s Cherry Hill, NJ,

location after a physical altercation occurred between him and

another coworker, who was also subsequently relieved from his

position at the restaurant.       Plaintiff then brought several

claims against Defendant for retaliation, citing his previous

reporting of sexual harassment and health and safety violations

as the motivation for the termination of his employment.            See

generally (ECF No. 30–4 (“Pl. SOMF”)).         Defendant maintains that

both employees were fired because they breached the company

policies pertaining to acceptable behavior in the workplace by

engaging in a fight. (ECF No. 25–5 (“Def. SOMF”) at ¶ 27–28).

      Plaintiff also moved for an adverse inference, as a

surveillance video that captured the altercation was

subsequently destroyed by Defendant.         In an Opinion and Order

issued on September 10, 2020, (ECF No. 38 and 39), the Court

determined that summary judgment was appropriate because

Plaintiff did not satisfy the requirements for a prima facie

case for retaliation, as no reasonable jury could have concluded

that he was fired in retaliation for his reporting of workplace

behavior and conditions.      (Opinion (“Op.”) at 11–12).       Likewise,

                                     2
Case 1:18-cv-15590-NLH-KMW Document 41 Filed 01/13/21 Page 3 of 7 PageID: 800



the Court denied Plaintiff’s motion for an adverse inference as

he failed to demonstrate both that he suffered prejudice as a

result of the destruction of the video and that the video was

destroyed in bad faith. (Op. at 14).

        On September 16, 2020, Plaintiff filed the present motion

for reconsideration of the Court’s decision to grant summary

judgment for Defendant and deny his motion for an adverse

inference.     (ECF No. 39).    Defendant filed a brief opposing that

motion on October 5, 2020.       (ECF No. 40).    The motion is now

fully briefed and ripe for adjudication.

                                DISCUSSION

   I.     Subject Matter Jurisdiction

        This Court exercises subject matter jurisdiction pursuant

to 28 U.S.C. §§ 1332 and 1367.

   II.    Standard of Review

        Local Rule 7.1 permits a party to submit a motion for

reconsideration, which must be accompanied by “[a] brief setting

forth concisely the matter or controlling decisions which the

party believes the Judge . . . has overlooked.”          A motion for

reconsideration exists as a remedy “to correct manifest errors

of law or fact or to present newly discovered evidence.”

Johnson v. Diamond State Port Corp., 50 Fed. App’x 554, 559 (3d

Cir. 2002) (quoting Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909

(3d Cir. 1985)).     The burden is on the moving party to

                                     3
Case 1:18-cv-15590-NLH-KMW Document 41 Filed 01/13/21 Page 4 of 7 PageID: 801



demonstrate the existence of clear error or manifest injustice.

Andreyko v. Sunrise Sr. Living, Inc., 993 F. Supp. 2d 475, 478

(D.N.J. 2014) (citations omitted).        For such a motion to be

granted, the movant must show “(1) an intervening change in the

controlling law; (2) the availability of new evidence that was

not available when the court granted the motion for summary

judgment; or (3) the need to correct a clear error of law or

fact or to prevent manifest injustice.”         Max’s Seafood Café v.

Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).

   III. Analysis

      Plaintiff here seeks reconsideration of the Court’s

decision to grant summary judgment in favor of Defendant in its

September 10, 2020, Opinion.       Specifically, Plaintiff asserts in

his motion that the Court overlooked material facts that “alter

the disposition of this matter.” (Pl. Motion for Reconsideration

(“Pl. MFR”) at 3).

      The facts Plaintiff believes were overlooked by the Court

center on his role in the altercation that Defendant cited as

the reason for Plaintiff’s termination and that of the other

employee engaged in the fight.       Plaintiff posits that “[t]he

Court overlooked facts that support that … an employee who

defends himself from physical attacks, as Plaintiff testified he

did, would not be in violation of the policy.” (Pl. MFR at 3)

(emphasis in original).      Plaintiff further avers that his

                                     4
Case 1:18-cv-15590-NLH-KMW Document 41 Filed 01/13/21 Page 5 of 7 PageID: 802



version of the altercation, if accepted, would not have resulted

in his firing. (Pl. MFR at 3).

      While the Plaintiff may believe he was acting in self-

defense, the undisputed facts of the case do not support the

speculative assertion that he would not have suffered

disciplinary action for his role in the altercation if it were

determined that his actions arose out of self-defense.

Plaintiff admitted to his involvement in a verbal and physical

altercation at work and also admitted to verbally confronting

his coworker, which resulted in the altercation. (Pl. SOMF ¶15,

¶34).   The Benihana Workplace Violence Policy and the Employee

Conduct and Work Rules, when read together, show that

“committing any act of violence in the workplace” as well as

“[d]isorderly conduct, including but not limited to fighting or

other violent and/or threatening behavior” are both punishable.

(Def. SOMF at ¶¶ 22–23) (citing ECF No. 25-4, Ex. D).           There is

nothing in the language of the policies or in the record of the

case to support that a determination of Plaintiff’s exact, or

less culpable, role in the altercation would have changed the

outcome.

      Moreover, contrary to Plaintiff’s suggestion, this Court

did evaluate the import of Plaintiff’s role in the altercation

in its original opinion, where it found that “Defendant’s

decision to terminate Plaintiff and [his coworker] in tandem

                                     5
Case 1:18-cv-15590-NLH-KMW Document 41 Filed 01/13/21 Page 6 of 7 PageID: 803



clearly signifies that Defendant’s decision did not turn on

whether Plaintiff was or wasn’t the aggressor.” (Op. at 14).            As

this Court previously held, the altercation at work acted as “an

intervening occurrence between Plaintiff’s complaints and his

termination,” which does not support a causal link between

Plaintiff’s complaints and his termination but, instead,

supports that he was fired as a result of his violation of

workplace policies.      Id. at 11.    And, importantly, because the

altercation itself was the motivation for the employees’

termination and not the determination of roles within the fight,

the existence of the surveillance video would not have assisted

Plaintiff’s case.     He was, therefore, not prejudiced by the lack

of video evidence.     Plaintiff admitted to participating in the

altercation; said participation, regardless of whether it arose

out of self-defense, was the reason for Plaintiff’s termination,

not his previous complaints to management.

      Plaintiff has failed to demonstrate that the Court

overlooked any material facts in its September 10, 2020,

Opinion.    Instead, Plaintiff has simply reasserted the same

arguments, and pointed to the same evidence, that the Court

addressed in reaching its previous holding.          Plaintiff’s motion

makes clear that he simply disagrees with the Court’s decision;

mere disagreement with the Court, however, does not suffice to

show that the Court overlooked relevant facts or controlling

                                      6
Case 1:18-cv-15590-NLH-KMW Document 41 Filed 01/13/21 Page 7 of 7 PageID: 804



law.    United States v. Compaction Sys. Corp., 88 F. Supp. 2d

339, 345 (D.N.J. 1999).      Plaintiff’s motion for reconsideration

therefore must be denied.

                                CONCLUSION

       For the reasons stated above, Plaintiff’s Motion for

Reconsideration (ECF No. 39) of the Court’s earlier Opinion

granting summary judgment for the Defendant and denying his

motion for an adverse inference will be denied.

       An appropriate order will be entered.



Date: January 13, 2021                      /s Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     7
